Name: 75/329/Euratom: Council Decision of 20 May 1975 on the conferring of advantages on the 'Schnell-BrÃ ¼ter- Kernkraftwerksgesellschaft mbh' (SBK) Joint Undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  business classification;  regions of EU Member States;  taxation
 Date Published: 1975-06-12

 Avis juridique important|31975D032975/329/Euratom: Council Decision of 20 May 1975 on the conferring of advantages on the 'Schnell-BrÃ ¼ter- Kernkraftwerksgesellschaft mbh' (SBK) Joint Undertaking Official Journal L 152 , 12/06/1975 P. 0011 - 0012 Spanish special edition: Chapter 12 Volume 2 P. 0040 Portuguese special edition Chapter 12 Volume 2 P. 0040 COUNCIL DECISION of 20 May 1975 on the conferring of advantages on the "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) joint undertaking (75/329/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 48 and 124 thereof; Having regard to the Opinion of the Commission; Having regard to the report from the Commission; Having regard to the proposal from the Commission; Whereas the objects of the "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) joint undertaking, which was established for a period of 25 years by Decision No 75/328/Euratom, are to construct, equip and operate a nuclear power station with a capacity of 300 MWe in Kalkar (Landkreis of Kleve), Land of North-Rhine-Westphalia, Federal Republic of Germany; Whereas SBK has for this pupose applied for certain advantages listed in Annex III to the Treaty; Whereas the Kalkar nuclear power station will be constructed by a consortium of undertakings from several Member States of the Community, and almost exclusively with components from the Community, and whereas the construction of this power station will enable the technical processes for the production of electricity on an industrial scale to be considerably improved; Whereas the conferment on SBK, in respect of the period of construction and operation of the nuclear power station, of advantages listed in Annex III to the Treaty may, by lightening the financial burden, limit the economic risks inherent in such an undertaking; Whereas it is desirable to confer the said advantages on SBK only if the latter makes available to the Community the non-patentable information it collects in the course of implementing the nuclear power station project, HAS ADOPTED THIS DECISION: Article 1 The Member States shall confer on the "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) joint undertaking in the first place for a period of three years dating after final acceptance of the power station by the undertaking, the following advantages listed in Annex III to the Treaty: 1. under paragraph 3 of the said Annex, exemption from the Kapitalverkehrsteuer (Gesellschaftssteuer) (capital transaction tax - company tax) on assets contributed to SBK by members (Stammeinlagen), up to a total of DM 120 000 000; 2. under paragraph 5 of the said Annex: - exemption from tax on capital; - derogation from the deadline set for the deduction of losses pursuant to Article 10d of the Einkommensteuergesetz (income tax law); - exemption from that part of the industrial or commercial profits tax which is levied in pursuance of Article 8, point 1 of the Gewerbesteuergesetz (trade tax law) on the interest due under long-term financial commitments; - derogation from the deadline set for the deduction of operating losses in pursuance of Article 10a of the Gewerbesteuergesetz; - exemption from that part of the tax on operating capital which is levied in pursuance of paragraph 2, point 1 of Article 12 of the Gewerbesteuergesetz on long-term financial commitments; - exemption from that part of the tax on operating capital which is levied on the prorata value of the plant financed through public subsidies; 3. the advantages provided for in paragraph 6 (a) of the said Annex; 4. the advantages provided for in paragraph 7 of the said Annex. Article 2 The advantages conferred on SBK by this Decision shall apply to the rights and obligations at the time of its incorporation as a joint undertaking. Article 3 The conferment of the advantages listed in Article 1 on SBK is subject to the condition that the Commission shall have access to all the industrial, technical and economic information, including that relating to safety, acquired by SBK throughout the period of design, construction and operation of the nuclear power station. This duty extends to all the information which SBK is entitled to receive from its major supplier and pass on in accordance with the contracts concluded with him. The Commission shall determine which information must be communicated to it, as well as the manner in which such communication shall be made. The Commission shall ensure its dissemination among the Member States, persons and undertakings in accordance with Title 2 of Chapter II of the Treaty. Article 4 This Decision is addressed to the Member States and to the joint undertaking SBK. Done at Brussels, 20 May 1975. For the Council The President R. RYAN